Citation Nr: 0946538	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  02-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1967, with service in Vietnam from August 1966 to June 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The November 2001 rating decision denied 
service connection for PTSD.  In November 2003 and November 
2006 the Board remanded the issue on appeal for further 
development.  


FINDING OF FACT

There is medical and lay evidence of record establishing a 
diagnosis of PTSD, credible supporting evidence that a 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2009).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38  
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet.  
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized  
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38  
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the  
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid  
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC  
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000))  
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have  
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or  
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an  
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The Veteran served in the Republic of Vietnam from August 10, 
1966 to June 5, 1967 as a stenographer.  He was assigned to 
the 135th Military Intelligence Group, which was assigned the 
525th Military Intelligence Group.  Their main base camp was 
in Saigon.  He reported that his duties had him traveling 
back and forth between Saigon and Da Nang.  

Throughout the pendency of the appeal the Veteran reported 
stressors as follows: witnessing the brutal stabbing of a 
pregnant woman by a young boy; accidentally running over a 
young 8-10 year old boy with his jeep; being fired upon by 
the enemy on several different occasions; seeing a man with 
no face while waiting for treatment in a civilian hospital; 
witnessing a close friend of his having his buttocks blown 
off after someone threw a grenade into the jeep he was riding 
in; being traumatized by commands given to him by the 
commander of the ship which transported him to Vietnam; 
hearing and seeing mortar fire while being transported to 
Saigon; and being traumatized when he learned that his name 
was on a North Vietnam "hit list".

On three occasions during the pendency of the appeal the RO 
has contacted the U.S. Joint Service Record Research Center 
(JSRRC) to corroborate the Veteran's alleged stressors.  The 
most recent attempt was in August 2008.  JSRRC stated that 
the 135th Military Intelligence Group was assigned to the 
525th Military Intelligence Group.  It was stated that the 
unit's histories did not document any enemy attacks or combat 
incidents from January 1966 to November 1966.  However, the 
1966 and 1967 Command Chronologies submitted by the Military 
Assistance Command verified that a grenade explosion resulted 
in five U.S. soldiers wounded in action on October 17, 1966 
at Tan Son Nhut, Saigon.  They also document that on December 
4, 1966 there was an enemy attack on Tan Son Nhut Air Base 
that penetrated the base perimeter northwest of the main 
gate.  About thirty mortar rounds were fired into the base 
resulting in casualties and damages.  On December 5, 1966, 
Tan Son Nhut was attacked with small arms fire near the rear 
west end gate runway resulting in casualties.  

The Board notes that this information does not specifically 
place the Veteran personally at any of those attacks; 
however, his unit was located there and there is no evidence 
that he was not with his unit at those times.  His service 
treatment records and service personnel records only reveal 
that he had a dental exam on December 23, 1966 in Da Nang; 
however, that is the only time that his records show he was 
at a specific location.  The documented events are consistent 
with some of the Veteran's reported inservice stressor 
events, and the Veteran's unit was located at the site of 
documented stressor events.  Therefore, without evidence that 
shows that he was not with his unit at the time of the 
attacks the Board finds that his stressor is verified.  
Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The Board concludes that the lay evidence of the occurrence 
of the attacks on the base and the Veteran's presence at the 
time is credible as it is consistent with military and JSRRC 
reports and the Veteran's service record evidence of his 
assignments and military occupation.  The Board notes that 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

The Board also finds that the preponderance of the evidence 
is for the Veteran's claim of service connection for PTSD 
since he has a current diagnosis of PTSD that is related to 
his military service.  At an October 2008 VA examination the 
Veteran was found to have a diagnosis of PTSD due to a 
significant history of exposure to intense combat trauma 
during Vietnam.  The Veteran's intense symptoms were related 
to re-experiencing the stressors and moderately intense 
symptoms related to avoidance behaviors.  

The Board concludes that service connection for PTSD is 
warranted because there is medical and lay evidence of record 
establishing a diagnosis of PTSD, credible supporting 
evidence that a claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.   


ORDER

Service connection for PTSD is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


